983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul D. GIBBS, Plaintiff-Appellant,v.Stanley McARTHUR, Defendant-Appellee.
No. 92-1560.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1992.

Before KENNEDY and BATCHELDER, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Paul Gibbs appeals a district court order granting summary judgment for the defendant in this 42 U.S.C. § 1983 prisoner civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Gibbs claimed that his constitutional rights were violated when the defendant confiscated six pages of written material from Gibbs' property during a contraband shakedown.   Gibbs was given a contraband removal slip, and the property was turned over to the Inspector for his decision.   Gibbs filed a grievance which was not resolved in his favor.   He requested damages and injunctive relief.   The defendant is sued in his individual capacity.


3
Upon review of the Magistrate Judge's Report and Recommendation, the district court granted summary judgment for the defendant.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).   On appeal, Gibbs argues that the district court improperly granted summary judgment for the defendant.


4
Upon review, we affirm the district court's order for the reasons stated in the Magistrate Judge's Report and Recommendation dated October 18, 1991, as adopted by the district court in its March 12, 1992, order.   Rule 9(b)(3), Rules of the Sixth Circuit.